Title: To George Washington from George Clinton, 22 April 1778
From: Clinton, George
To: Washington, George



Dear Sir,
Poukeepsie [N.Y.] April 22d 1778.

Tho’ the removal of a considerable Part of the Troops that were stationed at Albany to the Posts in the Highlands appeared to be a Measure expedient and absolutely necessary, I am nevertheless very apprehensive, that the withdrawing all the Troops from that Quarter (Gansevoort’s and Warner’s Regiments excepted) which I learn by a Resolve of Congress is to be the Case may be attended with bad Consequences, especially while the Disposition of several of the Indian Tribes, if not known to be hostile, is at least very doubtful, and from our weak State there may be fixed against us. We have large quantities of Stores of every kind in Albany and its vicinity. The Enemy are not without some Troops in Canada. They are Masters of the Lakes, and should they, aided by the Indians, be disposed to make Incursions into this State, they might do us infinite Mischief before a force, sufficient to oppose them, could be collected. Gansevoort’s Regiment is stationary, and Warner’s, weak undisciplined and, as General Conway informs me, unarmed; The Militia, therefore, is all we have to rely on, and they consider themselves as deserted & are already moving in, and leaving the most fertile Parts of the Country uninhabited. That Department being also without any particular Person to command in it contributes greatly to the Discouragement of the Inhabitants. I have ordered out about 300 militia in that Quarter, but the Northern & Western Frontiers are so very extensive that this small force must necessarily be much divided. I am with great Respect Your Excellency’s most Obed’t & very humble Serv’t

Geo. Clinton.

